Case 1:15-cv-00041-RJJ-PJG ECF No. 151, PageID.981 Filed 12/02/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


LEON DOUGLAS,

               Plaintiff,
                                                             CASE No. 1:15-cv-41
v.
                                                             HON. ROBERT J. JONKER
KEARA MUZZIN, et al.,

               Defendants.

_______________________________/

                                  ORDER REGARDING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 146), Plaintiff’s Objection to it (ECF No. 148), and Defendants’ Response. (ECF

No. 150). For the reasons set out below, the Court dismisses the Report and Recommendation

and remands the matter to the Magistrate Judge for further proceedings.

       Plaintiff, a state prisoner and survivor of polio, has a severe deformity surrounding his left

foot. He says he cannot wear the correctional facility’s state-issued oxford shoes without

experiencing pain, and he has a permanent accommodation to wear orthopedic shoes, including in

the facility’s visitation area. He says the defendants in this case ignored this accommodation and

denied him his orthopedic shoes beginning on September 22, 2012, when he was called out for a

visit, and for several weeks thereafter. These alleged acts form the remaining claims asserted

under the Americans with Disabilities Act (ADA) and the Rehabilitation Act (RA) for

compensatory damages.
Case 1:15-cv-00041-RJJ-PJG ECF No. 151, PageID.982 Filed 12/02/20 Page 2 of 3




       On March 26, 2020, defendants filed a motion for summary judgment that asserts several

bases for the requested relief. (ECF No. 131). Defendants claim they are entitled to summary

judgment, first of all, because Plaintiff did not have a medical accommodation for orthopedic shoes

and so defendants were simply enforcing prison policies regarding unauthorized items. The

motion further asserts that Plaintiff cannot prove he was denied prison services, programs, or

activities—a necessary element of an ADA and RA claim. Defendants also contend that they are

entitled to summary judgment on the ADA claim because Plaintiff cannot establish that Defendants

violated his constitutional rights, and therefore the State is immune under the 11th Amendment

with respect to Plaintiff’s ADA claim for money damages. They finally argue the RA claim is

subject to dismissal for the same reasons the Court previously found Plaintiff could not meet the

subjective component of an Eighth Amendment claim.

       In the Report and Recommendation, the Magistrate Judge finds the first rationale sufficient

to grant summary judgment in Defendants favor—the absence of a medical authorization. The

Magistrate Judge concluded that medical treatment notes immediately preceding and succeeding

the event in question do not reflect any authorization for Plaintiff to wear special footwear. On

that basis, the Magistrate Judge concluded defendants could not have violated Plaintiff’s rights

under the ADA or RA. (ECF No. 146, PageID.916, 918-920).

       While the Court is not ruling one way or the other at the time, the Court finds the complete

summary judgment record paints a close call on judgment as a matter of law on this ground.

Treatment notes immediately before and after September 22, 2012 are certainly part of the picture

that supports the defense view. But the record also contains other evidence that, at least on first

blush, might suggest a reasonable fact finder could still infer that Plaintiff actually had a special

accommodation at the time of the visit, regardless of whether particular treatment notes reflected



                                                 2
Case 1:15-cv-00041-RJJ-PJG ECF No. 151, PageID.983 Filed 12/02/20 Page 3 of 3




it, and that defendants were wrong to conclude otherwise. Plaintiff swears he had an obvious and

well-known foot deformity, and that throughout a lengthy period of incarceration he experienced

no problems using his orthopedic shoes, until this one time. One might expect that a correctional

officer confronting an individual with a history of obvious and permanent foot deformity, and a

long history of wearing special shoes would at least perform a follow up inquiry on the matter

before looking at treatment notes alone. At least a reasonable jury might conclude as much.

         But as demonstrated above, Defendants contend they are entitled to summary judgment for

other reasons as well, including 11th amendment immunity. Before making a final call on the

motion for summary judgment and on the Report and Recommendation in its current form, it would

be useful to seek out the Magistrate Judge’s recommendation with respect to the alternative bases,

including immunity, offered by the Defendants in support of Summary Judgment.

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 146) is DISMISSED WITHOUT PREJUDICE at this time. The

matter is REMANDED to the Magistrate Judge for a Report and Recommendation on the

remaining grounds, including 11th Amendment immunity, asserted in the Defendants’ Motion for

Summary Judgment (ECF No. 131), as well as the ground addressed in the original Report and

Recommendation.



Dated:      December 2, 2020                 /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
